DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perreault (US 9634577) in view of Delos Ayllon et al. (US 20160190917) and Salem et al. (US 20180097486).
As to claim 1, Perreault’s figure 16 shows an apparatus comprising: a chain of circuities (S3-S8 and S11-S16) coupled in series.  Figure 16 fail to show that the chain comprises at least four circuitries.  However, Delos Ayllon et al.’s figure 2 shows at least a similar circuit having a chain of at least four circuitries (S1-S10) coupled in series.  Therefore, it would have been obvious to one having ordinary skill in the art further add one or more circuitries coupled in series with Perreault’s circuitries for the purpose of reducing output voltage.  Perreault’s figure 16 further fails to show that the switches, i.e. (s7, s8), (s5, s6),(s3,s4)…etc., in each circuitry form an inverter.  However, Salem et al.’s figure 8A or 13A shows a similar circuit that uses inverters in each circuitry of the chain of circuitries.  Therefore, it would have been obvious to one having ordinary skill in the art to use inverter for each of Perreault’s circuitries for the purpose of saving space and cost.  Thus, the modified Perreault’s figure 16 shows that each circuitries of the chain comprises: first and second inverters [i.e. (S7, S8) in parallel with (S15, S16)] coupled in parallel between a first power supply rail (i.e. V4) and a second power supply rail (i.e. V3), 
As to claim 2, the modified Perreault’s figure 16 shows that an output of the first inverter and an output of the second inverter of each circuitry of the chain is coupled to a first capacitor (i.e. C7) and a second capacitor (i.e. C10), respectively.
As to claim 3, the modified Perreault’s figure 16 shows that an output of the first inverter (S1, S2) and an output of the second inverter (S9, S10) of the receiver circuitry is coupled to the first and second capacitors of each circuitry of the chain. 
As to claim 4, the modified Perreault’s figure 16 shows that the first inverter of the receiver circuitry is to receive a third clock, the second inverter of the receiver is to receive a fourth clock which is inverse of the third clock, and wherein the third and fourth clocks are to toggle between voltages of the second power supply of a last circuitry of the chain and ground.

As to claim 6, Perreault’s figure 15 further shows a controller to control phases of the third and fourth clocks to regulate an output power supply. 
As to claim 7, off-die capacitors or devices is well known in the art.  It would have been obvious to one having ordinary skill in the art to locate the capacitor of each circuitry of the chain the capacitor of the receiver circuitry off-die for the purpose of having more flexibility of replacing the capacitors. 

Claims 19 and 20 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons. 

Allowable Subject Matter
Claims 8-18 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/
Primary Examiner
Art Unit 2842